Name: COUNCIL REGULATION (EC) No 538/95 of 6 March 1995 amending Regulation (EC) No 519/94 on common rules for imports from certain third countries
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  Asia and Oceania;  trade;  international trade
 Date Published: nan

 11 . 3. 95 EN Official Journal of the European Communities No L 55/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 538/95 of 6 March 1995 amending Regulation (EC) No 519/94 on common rules for imports from certain third countries imposed by quantitative restrictions ; whereas imports recorded in 1993  the most recent year for which full statistical records are available  may be considered as being representative of the pattern of traditional trade ; Whereas in these circumstances, the levels of quotas established on an annual basis pursuant to Regulation (EC) No 519/94 should be adjusted by additional of the quantities shown in the Annex to this Regulation, which are equivalent to imports recorded in 1993 ; Whereas, in addition, the experience gained in applying and administering the 1994 quotas together with a review of the situation of the various Community producers based on available data concerning the main economic indicators, and in particular production, exports, imports, consumption and employment levels, suggest that some of these quotas could be increased and that the quota for gloves falling within CN code 4203 29 10 could be abo ­ lished ; whereas such increases may be introduced while guaranteeing the necessary level of protection for the Community industry and ensuring a more appropriate volume of trade with China ; whereas the same does not hold in respect of quotas imposed on footwear, which should not be increased beyond the quantities required by reason of the accession of the new Member States ; THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 ('), introduced certain quantitative quotas, listed in Annex II to that Regulation, applicable to the People's Republic of China ; Whereas, in accordance with Article 2 of the Act of Accession of Austria, Finland and Sweden, these quotas are applicable to the acceding countries, subject to and on the date of the entry into force of the Treaty concerning the accession of those acceding countries ; whereas in accordance with Article 169 of the Act of Accession, the Community institutions may make the necessary adapta ­ tions to Community acts which have not been provided for in that Act ; Whereas the Council, in determining the level of the quotas referred to above, endeavoured to strike a balance between adequate protection of the Community industries concerned and the need to preserve traditional trade flows with the People's Republic of China, bearing in mind the various interests of the parties concerned ; Whereas, in the context of accession, that balance should be preserved by ensuring continuity in the acceding countries' traditional trade flows for the products concerned, without prejudice to the protection of the Community industry ; Whereas, to that end, it should be borne in mind that imports of the products concerned have developed in each of the acceding countries without the constraints Whereas, however, Regulation (EC) No 519/94 had excluded from the application of any quantitative restric ­ tions certain sports footwear involving special technology ; whereas in-depth analysis of the sector shows that the range of such footwear may be freely imported without causing prejudice to the Community industry can be expanded ; whereas the quotas covering the products falling within CN codes ex 6402 19 and ex 6403 19 should be abolished and the mention of the cif price condition appearing in the definition of the footwear involving special technology should be modified ; Whereas, therefore, the quantitative quotas introduced by Regulation (EC) No 519/94 should be modified as shown in the Annex to this Regulation ; (') OJ No L 67, 10 . 3 . 1994, p . 89. Regulation as amended by Regulation (EC) No 1921 /94 (OJ No L 198, 30. 7. 1994, p. 1 ). No L 55/2 I en Official Journal of the European Communities 11 . 3 . 95 'Footwear falling within HS/CN codes : 6402 19 ex 6402 99 (') 6403 19 ex 6403 91 (') ex 6403 99 ( ») ex 6404 1 1 Whereas the products in respect of which quotas are abolished by this Regulation should, however, be subject to prior Community surveillance ; Whereas Annex III to Regulation (EC) No 519/94 should therefore be amended to take account, inter alia, of certain amendments made to the combined nomen ­ clature ; Whereas quotas should not apply to products en route for one of the acceding countries on 31 December 1994 where their destination cannot be changed, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EC) No 519/94 shall be replaced by the Annex to this Regulation . Article 2 The following amendments shall be made to Annex III to Regulation (EC) No 519/94 : 1 . 'Food preparations falling under HS/CN code . 1901 90 90' shall be replaced by : 'Food preparations falling within HS/CN codes : (') (a) Footwear which is designed for a sporting acti ­ vity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bars or the like, with a non-injected sole, (b) Footwear involving special technology : shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low ­ density polymers.' Article 3 Products en route for either Austria, Finland or Sweden on 31 December 1994 shall not be subject to the quotas listed in the Annex to this Regulation and may therefore be freely imported, where their destination cannot be changed. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. 1901 90 91 1901 90 99'; 2. the following product shall be added to the list of products originating in the People's Republic of China and subject to Community surveillance 'Protective gloves falling within HS/CN code : 4203 29 10'; 3 . the text concerning footwear shall be replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1995. For the Council The President A. JUPPÃ  11 . 3 . 95 EN Official Journal of the European Communities No L 55/3 ANNEX 'ANNEX II List of quotas for certain products originating in China Description CN code Quotas(annual basis) Of which by reason of accession Gloves falling within HS/CN codes 4203 29 91 4203 29 99 ECU 15 177 038 ECU 5 616 038 Footwear falling within HS/CN codes ex 6402 99 0 39 151 481 pairs 4 151 481 pairs 6403 51 6403 59 2 740 1 16 pairs 240 116 pairs ex 6403 91 (') ex 6403 99 0 11 881 963 pairs 1 955 963 pairs ex 6404 1 1 (  ) 1 8 228 780 pairs 1 378 780 pairs 6404 19 10 31 897 716 pairs 2 845 716 pairs Tableware, kitchenware of porcelain or china 6911 10 43 619 tonnes 3 893 tonnes Ceramic tableware or kitchenware 6912 00 33 000 tonnes 2 377 tonnes Glassware of a kind used for table, etc. 7013 14 210 tonnes 1 906 tonnes Cas radios falling within HS/CN codes 8527 21 8527 29 2 238 899 units 251 664 units 138 899 units 19 587 units Toys falling within HS/CN codes 950341 9503 49 9503 90 ECU 274 764 243 ECU 132 767 177 ECU 649 465 212 ECU 16 447 910 ECU 11 110 177 ECU 44 714 212 (') Excluding : (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bars or the like, with a non-injected sole ; (b) footwear involving special technology : shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers.'